NOT RECOMMENDED FOR PUBLICATION
                              File Name: 09a0047n.06
                              Filed: January 22, 2009

                                        No. 08-3308

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


DAVID D. MYERS,

       Plaintiff-Appellant,

v.                                                     On Appeal from the United States
                                                       District Court for the Northern
HURON COUNTY, OHIO; JOSEPH B.                          District of Ohio
KOVACH; CARL ESSEX, Individually and in
their official capacities as agents, officers,
and/or employees of the County of Huron,
Ohio,

       Defendants-Appellees.
                                             /

BEFORE:       RYAN, SILER, and GRIFFIN, Circuit Judges.

       RYAN, Circuit Judge.         David D. Myers appeals from a district court’s order

granting summary judgment in favor of the defendants. We affirm.

                                                 I.

       The parties are familiar with the facts and, therefore, they need not be recounted at

length in this unpublished opinion. It is sufficient to note that the Huron County Engineer’s

Office terminated Myers’s employment for sexually harassing a female coworker. Myers

subsequently brought a 42 U.S.C. § 1983 action against the defendants, claiming they

discriminated against him by firing him in retaliation for exercising his First Amendment free

speech rights, and also violated his rights under various state laws. The district court,

which refused to consider a belatedly filed affidavit raising new allegations, granted
(No. 08-3308)                                 -2-

summary judgment in favor of the defendants, holding that Myers’s federal claims lacked

merit as a matter of law and declining to exercise supplemental jurisdiction over his state

law claims.

                                              II.

       We review a district court’s grant of summary judgment de novo, International Union

v. Cummings, Inc., 434 F.3d 478, 483 (6th Cir. 2006), and its refusal to consider an affidavit

filed as an appendix to a motion in opposition of a motion for summary judgment for an

abuse of discretion. Briggs v. Potter, 463 F.3d 507, 511 (6th Cir. 2006).

                                              III.

       After carefully reviewing the district court’s opinion, the arguments of the parties, and

the record, we are satisfied, for the reasons stated in United States District Judge James

G. Carr’s clearly reasoned and well written opinion, that the district court did not abuse its

discretion in failing to consider Myers’s extraneous affidavit, and properly granted summary

judgment in favor of the defendants.

                                              IV.

       The district court’s judgment is AFFIRMED.